.
;:,
                Case 1:08-cv-04918-PKC Document 59 Filed 11/01/18 Page 1 of 1
                Case 1:08-cv-04918-PKC Document 58-3 Filed 10/16/18 Page 1 of 2



      UNITED STATES DISTRICT COURT
      FOR THE SOUTHERN DISTRICT OF NEW YORK



      SECURITIES AND EXCHANGE COMMISSION,

                                          Plaintiff,

                         v.                                       Case No. 1:08-cv-4918 (PKC)

      JAMES E. GANSMAN, ET AL.


                                          Defendants.



           ORDER APPROVING THE DISTRIBUTION FUND FINAL ACCOUNTING
          REPORT, TERMINATING THE DISTRIBUTION FUND, AND DISCHARGING
                           THE PLAN ADMINISTRATOR

               The Court, having reviewed the Securities and Exchange Commission's Motion and

      Memorandum of Law in Support of its Motion for Approval of the Distribution Fund Final

      Accounting Report, Termination of Distribution Fund, and Discharge of the Plan Administrator,

      and for good cause shown, it is hereby ORDERED:

         1. The Distribution Fund Final Accounting Report is hereby approved;

         2. The Distribution Fund is terminated; and

         3. The Plan Administrator is discharged.

      SO ORDERED.                    f
      Dated:        / ( - / ..,, }
                I
